Copy Mailed by Chambers to Pro Se Plaintiff of Record

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DEYANIRA BRITO,
Plaintiff,
- against — 19 CV 10631 (KMK) (LMS)
COMMISSIONER OF SOCIAL SECURITY, ORDER
Defendant.

 

 

THE HONORABLE LISA MARGARET SMITH, U.S.M.J.!

Currently before the undersigned is pro se Plaintiff's application for appointment of
counsel. ECF No. 4. Plaintiff requests pro bono counsel because she is unable to afford to hire
her own attorney and she speaks mostly Spanish. Id. Not speaking English is not itself a reason
for the Court to appoint counsel to represent a litigant in a civil case. See Hodge v. Police
Officers, 802 F.2d 58, 61-62 (2d Cir. 1986); Velez v. Burge, 08 Civ. 00806 (M), 2009 U.S. Dist.
LEXIS 96966, * 2-4 (W.D.N.Y. Oct. 20, 2009).? For that reason, Plaintiff's application for
appointment of counsel is denied without prejudice.

Dated: January 31, 2020

White Plains, New York
SO ERED,
. Lak | _ ca =

Lisa Margaret Smith-~ \ Se
United States Magistrate Judge

Southern District of Ww ork

 

 

1 The Honorable Judge Kenneth M. Karas referred this matter to the undersigned on November

20, 2019, ECF No. 7.
2 Copies of all unpublished opinions and decisions available only in electronic form cited herein

have been mailed to Petitioner. See Local Civil Rule 7.2; Lebron v. Sanders, 557 F.3d 76,78 (2d
Cir. 2009).

 
